Citation Nr: 1444149	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tonsil cancer (claimed as throat/pharyngeal cancer), to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  In August 2012, the Board remanded the Veteran's claim for further evidentiary development.

The Board notes that, although the Veteran's claim for service connection for   tonsil cancer was initially denied in a September 2006 rating decision and not appealed, additional relevant evidence was received during that appeal period.  Thus, pursuant to 38 C.F.R. § 3.156(b), the claim is being decided on the merits      at this time.  Moreover, as the agency of original jurisdiction (AOJ) adjudicated    the claim on the merits in its November 2007 rating decision and in subsequent Statements and Supplemental Statements of the Case, the Veteran is not prejudiced by such a decision by the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that, in addition to the paper claims file, an electronic claims file is associated with the Veteran's claim, and has been reviewed.

The issue of entitlement to service connection for a spinal schwannoma       has been raised by the Veteran's representative in September 2012, but has not been been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's tonsil cancer was not present in service or for many years following his discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for tonsil cancer, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated December 2006 and August 2012.  The claim was last adjudicated in February 2013.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examinations.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the onset of his tonsil cancer and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the August 2012 remand have been undertaken.  Additional VCAA notice was sent, the claim was readjudicated by the AOJ, and the Veteran and his representative were furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

The Veteran asserts that he developed tonsil cancer as a result of exposure to Agent Orange during his service in the Republic of Vietnam.

By way of history, the Board notes that this claim was originally denied in a September 2006 rating decision.  The Veteran did not perfect an appeal of that decision.  However, a medical opinion relating the Veteran's tonsil cancer to exposure to Agent Orange was received by the AOJ before the appeal period for that decision expired.  As the opinion related to an unestablished fact necessary to substantiate the Veteran's claim and was received within a year of the September 2006 decision, it constituted new and material evidence filed in conjunction with the prior claim.  Accordingly, the Board will consider the claim on the merits.  38 C.F.R. § 3.156(b).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and 
a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  The NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including  ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 -01 (Aug. 10, 2012).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran had a disability during the course of his claim.  The treatment records associated with the claims file indicate that he was diagnosed with squamous cell carcinoma of the right tonsil in 2006, which was subsequently treated with radiation and chemotherapy.  

The Board also notes that VA has conceded the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  With a current disability and herbicide exposure conceded, the issue before the Board becomes whether the Veteran's tonsil cancer is a result of that herbicide exposure or is otherwise related to his military service.

Regarding the possibility of presumptive service connection, squamous cell carcinoma of the tonsils is not a disability to which the herbicide presumption applies.  Pursuant to 38 C.F.R. § 3.309(e), the only respiratory cancers that qualify for presumptive service connection are cancers of the lung, bronchus, larynx, or trachea.  As previously stated, the NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lips and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 -01 (Aug. 10, 2012).

Additionally, there was no evidence of tonsil cancer within one year of the Veteran's discharge from service to warrant presuming it was incurred in service, as the clinical evidence of record demonstrates that the Veteran received his initial cancer diagnosis in 2006.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.309(a) are also not for application.

However, when a Veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis with proof of actual causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

The Veteran's service treatment records are negative for findings or diagnoses pertaining to tonsil cancer.  Although the Veteran did complained of a sore throat on two occasions (1964 and 1968), he was told to gargle, with no return for follow-up visits necessary.  The Veteran denied ear, nose, or throat trouble on his June 1968 separation report of medical history, and accompanying medical examination revealed no abnormalities.  During his hearing, the Veteran testified that he could not recall any specific problems with his tonsils during service, and confirmed that cancer was diagnosed many years later.  

The post-service clinical evidence of record indicates that the Veteran was initially diagnosed with tonsil cancer in early 2006.  In September 2006, the Veteran's treating VA physician opined that he had "pharyngeal carcinoma" that was likely related to Agent Orange exposure.  During a VA examination in April 2010, the examiner confirmed that the Veteran had been diagnosed with right tonsil cancer in 2006, but opined that it was less likely as not caused by or a result of herbicide exposure.  He pointed out that the Veteran did not have one of the respiratory cancers that had been linked to herbicide exposure, which included cancers of the lung, larynx, trachea, and bronchus.  He also noted that the Veteran had a history of many years of heavy tobacco use-the single largest risk for tonsil cancer.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tonsil cancer.  While the Veteran does have a current disability, the most probative evidence indicates that it is not related to service and, as already discussed, presumptive service connection is not available.

First, to the extent that the Veteran himself believes that his current disability is connected to in-service herbicide exposure, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of tonsil cancer are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his tonsil cancer is not competent medical evidence, and the Board finds the opinion of the VA examiner addressing those matters to be of greater probative value than the Veteran's lay contentions.  

Turning to the competent medical evidence of record, the Board affords greater probative weight to the negative opinion of the April 2010 VA examiner than to   the positive opinion offered by a treating VA physician in September 2006.  The April 2010 opinion contains a clear rationale and was offered after a review of the evidence of record, including the Veteran's claims file and his medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is      the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In contrast, the September 2006 statement asserting a connection between the Veteran's cancer and exposure to Agent Orange was not accompanied by a rationale and contained no indication of what records or evidence the physician reviewed prior to issuing the opinion.  Due to those omissions, the Board affords the positive opinion little, if any, probative 
weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board also notes that the Veteran does not contend, and the evidence of record does not show, that he suffered from tonsil cancer during service or within one year following discharge from service.  Indeed, his cancer was diagnosed over 35 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran also does not allege that his tonsil cancer is etiologically related to service for reasons other than herbicide exposure, nor is there any medical evidence suggesting a direct relationship between service and his tonsil cancer.  Indeed, the medical evidence of record suggests it is related to the Veteran's long history of cigarette smoking.

As a final matter, the Board notes that the Veteran was afforded another VA examination in February 2013 to specifically address his representative's assertion that his tonsil cancer was referred to in the medical evidence of record as both squamous cell carcinoma and T5 schwannoma.  The examiner stated that the available medical records showed two separate and distinct biopsy reports, and   that the schwannoma notation was referring to a spinal cord condition, while the tonsil biopsy revealed squamous cell carcinoma.  The Board finds the opinion of  the VA examiner to be of greater probative value than lay contentions regarding   the nature of the medical diagnoses included in the Veteran's medical records.     See Jandreau, 492 F.3d 1376-77.  To the extent the Veteran argues that these two separate diagnoses are otherwise related to each other and to service, the Board notes that it has referred the issue of entitlement to service connection for a spinal schwannoma to the AOJ for adjudication.  The Board also notes that, contrary to intimation by the Veteran's representative, the medical evidence of record does not state that the schwannoma removed from the Veteran's spine was malignant.

In summary, tonsil cancer was not shown in service or for many years thereafter.  Additionally, the most probative evidence is against a finding that the Veteran's tonsil cancer is related to herbicide exposure in service, and there is no competent evidence suggesting the Veteran's tonsil cancer is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection for tonsil cancer is denied.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tonsil cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


